Order entered August 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00332-CR

                          JAMES ANTHONY KIRVIN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                            Trial Court Cause No. 060407-59

                                          ORDER
        The State’s August 16, 2013 motion for extension of time to file the State’s brief is

GRANTED. The time to file the State’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE